Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 05/02/2022 (6 and 34 pages) has been considered by Examiner and made of record in the application file.

2.	Claim 1 cancelled.


Double Patenting

3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively, of U.S. Patent No. 11,253,325. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,253,325 with obvious wording variations as shown in the following table.

U.S. Patent No. 11,253,325
Application No. 17/584,039

2. (New) A system for performing an electromagnetic surgical navigation procedure, comprising: a catheter including a sensor on a distal portion of the catheter; 

a tracking system configured to determine the position and orientation of the distal portion of the catheter;
1. A method for detecting a catheter in fluoroscopic data, the method comprising:
acquiring fluoroscopic data from a fluoroscopic sweep of a target area, the fluoroscopic data including 2D fluoroscopic frames of the target area captured from different perspectives;
and a computing device operably coupled to the tracking system and the catheter, the computing device configured to: acquire fluoroscopic data from a fluoroscopic sweep of a target area, the fluoroscopic data including 2D fluoroscopic frames of the target area captured from different perspectives;
performing an initial catheter detection for catheter tip candidates in a plurality of 2D frames of the fluoroscopic data;
perform an initial catheter detection for catheter tip candidates in a plurality of 2D frames of the fluoroscopic data;
performing a secondary catheter detection for catheter tip candidates in the plurality of 2D frames of the fluoroscopic data;
perform a secondary catheter detection for catheter tip candidates in the plurality of 2D frames of the fluoroscopic data;
determining an intersection point of rays extending from the detected catheter tip candidates in each of the plurality of 2D frames of the secondary catheter detection;
determine an intersection point of rays extending from the detected catheter tip candidates in each of the plurality of 2D frames of the secondary catheter detection;
and eliminating as false-positives the catheter tip candidates of the secondary catheter detections whose rays do not pass through the intersecting point.
and eliminate as false-positives the catheter tip candidates of the secondary catheter detections whose rays do not pass through the intersecting point.


U.S. Patent No. 11,253,325			Application No. 17/584,039

2-7. 							3-8.
				
U.S. Patent No. 11,253,325
Application No. 17/584,039

9. (New) A system for performing an electromagnetic surgical navigation procedure, comprising: a catheter including a sensor on a distal portion of the catheter; a tracking system configured to determine the position and orientation of the distal portion of the catheter; a fluoroscope operably coupled to the tracking system;
1. A method for detecting a catheter in fluoroscopic data, the method comprising: acquiring fluoroscopic data from a fluoroscopic sweep of a target area, the fluoroscopic data including 2D fluoroscopic frames of the target area captured from different perspectives;
and a computing device operably coupled to the tracking system, fluoroscope, and the catheter, the computing device configured to: acquire fluoroscopic data from the fluoroscope, the fluoroscopic data including 2D fluoroscopic frames of a target area;
performing an initial catheter detection for catheter tip candidates in a plurality of 2D frames of the fluoroscopic data;
perform an initial catheter detection for catheter tip candidates in a plurality of 2D frames of the fluoroscopic data;
performing a secondary catheter detection for catheter tip candidates in the plurality of 2D frames of the fluoroscopic data;
perform a secondary catheter detection for catheter tip candidates in the plurality of 2D frames of the fluoroscopic data;
determining an intersection point of rays extending from the detected catheter tip candidates in each of the plurality of 2D frames of the secondary catheter detection;
determine an intersection point of rays extending from the detected catheter tip candidates in each of the plurality of 2D frames of the secondary catheter detection;
and eliminating as false-positives the catheter tip candidates of the secondary catheter detections whose rays do not pass through the intersecting point.
and eliminate as false-positives the catheter tip candidates of the secondary catheter detections whose rays do not pass through the intersecting point.



U.S. Patent No. 11,253,325			Application No. 17/584,039

9-10, 12, 11, 13-14.					10-11, 12, 13, 14-15.
		
U.S. Patent No. 11,253,325
Application No. 17/584,039
15. A system for performing an electromagnetic surgical navigation procedure, the system comprising: a catheter including a sensor on a distal portion; 
16. A system for performing an electromagnetic surgical navigation procedure, comprising: a catheter including a sensor on a distal portion of the catheter; 
a tracking system configured to determine the position and orientation of the distal portion of the catheter;
a tracking system configured to determine the position and orientation of the distal portion of the catheter;
and a computing device operably coupled to the tracking system and the catheter, the computing device configured to: display a navigation path to guide navigation of the catheter to a target area;

display the position of the catheter at a position and orientation determined by the tracking system on a 3D rendering;

acquire fluoroscopic data from a fluoroscopic sweep of the target area, the fluoroscopic data including 2D fluoroscopic frames of the target area captured from different perspectives;
and a computing device operably coupled to the tracking system, fluoroscope, and the catheter, the computing device configured to: acquire fluoroscopic data from a fluoroscopic sweep of the target area, the fluoroscopic data including 2D fluoroscopic frames of the target area captured from the different perspectives;
perform an initial catheter detection for catheter tip candidates in a plurality of the 2D frames of the fluoroscopic data;
perform an initial catheter detection for catheter tip candidates in a plurality of the 2D frames of the fluoroscopic data;
perform a secondary catheter detection for catheter tip candidates in the plurality of the 2D frames of the fluoroscopic data;
perform a secondary catheter detection for catheter tip candidates in the plurality of the 2D frames of the fluoroscopic data;
determine an intersecting point of rays extending from the detected catheter tip candidates in each of the plurality of 2D frames of the secondary catheter detection;
determine an intersecting point of rays extending from the detected catheter tip candidates in each of the plurality of 2D frames of the secondary catheter detection;
eliminate as false positive detections the catheter tip candidates of the secondary catheter detections whose rays do not pass through the intersecting point;
eliminate as false positive detections the catheter tip candidates of the secondary catheter detections whose rays do not pass through the intersecting point;
construct a fluoroscopic-based three dimensional volumetric data of the target area from the acquired fluoroscopic data, the fluoroscopic-based three dimensional volumetric data including a three-dimensional construction of a soft-tissue target in the target area;
construct a fluoroscopic-based three dimensional volumetric data of the target area from the acquired fluoroscopic data, the fluoroscopic-based three dimensional volumetric data including a three-dimensional construction of a soft-tissue target in the target area;
identify for each 2D frame of the fluoroscopic data the intersecting point as a 3D position of the catheter tip and the intersecting points relative position to the three-dimensional construction of the soft-tissue target;
identify for each 2D frame of the fluoroscopic data the intersecting point as a 3D position of the catheter tip and the intersecting points relative position to the three- dimensional construction of the soft-tissue target;
and update the displayed position of the catheter tip and the three-dimensional construction of the soft-tissue.
and display a position of the catheter tip and the three-dimensional construction of the soft-tissue.



U.S. Patent No. 11,253,325			Application No. 17/584,039


16-18, 11 and 19.					17-19, 20 and 21.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649